I concur in affirmance of the trial court's judgment. The only patents ever issued by the State which today are in apparent conflict with the location of the Hewetson headright as reflected by the O'Sullivan Survey are the Timothy Hoyt, surveyed by Richardson in 1840, and the G. W. Maine, William Williams, and the two Isaac H. McMichael patents, surveyed by Ward in 1874. Prior to the O'Sullivan survey the State had assumed that the north line of the Hewetson headright was considerably north of where the Swisher patents called for it to be. This assumption is evidenced by the above patents and the maps of Refugio County. On this assumption the State respected the area subsequently included in the Swisher Surveys as titled land — land included within the Hewetson headright league. It sold land bordering on the north thereof. It issued the above patents, the surveys for the north lines of the G. W. Maine and William Williams calling for their north lines to be coincident with the southeast line of the Hewetson. Prior to the O'Sullivan survey, Thomas O'Connor, the grandfather of Thomas O'Connor, one of appelleees, had purchased all of the above surveys. It is conceded that he had acquired title to all land included in the Hewetson and Power and Son headrights, if such headrights can be located at all. Unquestionably, the purpose of O'Connor in having the O'Sullivan survey made was to acquire title to any land lying between the north line of the Hewetson and the south lines of the surveys lying north of it. The Swisher patents, by their calls, evidence an intention on the part of the State to convey this area. The State was not interested in how far south of its theretofore assumed position the north line of the Hewetson was called for in the Swisher patents. Any conflict with prior patents was of no consequence, since O'Connor owned all lands covered by such patents. Therefore, the apparent existing conflict between these prior patents and the Hewetson headright, reflected by the O'Sullivan survey, is of no evidentiary value. It in no way detracts from the affirmative acts of the State evidencing the true location of the Hewetson as contended for by appellees. The assumption of the Land Commissioner and of O'Connor was that O'Sullivan's monuments marking the south lines of the Swisher Surveys also marked the north line of the Hewetson headright. This has been the assumption of every Land Commissioner since the O'Sullivan survey was made. Every Attorney General has been specifically charged with the duty of investigating the validity and extent of the Hewetson and the Power and son headrights since 1901. In the absence of evidence to the contrary, a presumption must be indulged that this duty was faithfully performed. During the last fifty years O'Connor and his successors in title have expended vast sums of money and developed an oil field of great value on the location of these headright grants reflected by the O'Sullivan survey. The State continued to act on the assumption that the area was titled land owned by O'Connor after the discovery of oil thereon. Through its Attorney General it sought to and did impose taxes on a reserved mineral interest in the oil field. Quintana Petroleum Co. v. State, Tex.Civ.App. 127 S.W.2d 354; State v. Quintana Petroleum Co., 134 Tex. 179, 133 S.W.2d 112,134 S.W.2d 1016, 128 A.L.R. 843, 850. At this very time it knew that O'Connor's title depended on the grants here under consideration. While the Quintana case may not operate as a judicial estoppel against the State, it is the culmination of a long line of unequivocal acts on the part of the State which warrant and compel the inference that the north line of the Hewetson headright as granted by the State of Coahuila and Texas is coincidental with the south line of the Swisher Surveys. The integrity of the State of Texas admits of no other inference.